Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

UNITED ONLINE, INC.

 

and

 

FTD COMPANIES, INC.

 

dated as of

 

October 31, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

Certain Definitions

1

Section 1.2

Interpretation

3

 

 

 

ARTICLE II

 

SERVICES

 

 

 

Section 2.1

Services

4

Section 2.2

Additional Services

4

Section 2.3

No Violations

5

Section 2.4

Third-Party Providers

5

Section 2.5

Independent Contractor

5

Section 2.6

Employees and Representatives

5

Section 2.7

Access

6

Section 2.8

Service Coordinators; Disputes

6

 

 

 

ARTICLE III

 

PAYMENT

 

 

 

Section 3.1

Pricing

6

Section 3.2

Taxes

7

Section 3.3

Billing and Payment

7

Section 3.4

Estimates

7

 

 

 

ARTICLE IV

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Disclaimer

8

Section 4.2

As Is; Where Is

8

 

 

 

ARTICLE V

 

INDEMNIFICATION; LIMITATION OF LIABILITY

 

 

 

Section 5.1

Indemnification by FTD

8

Section 5.2

Indemnification by United Online

8

Section 5.3

Limitation of Liability

8

Section 5.4

Indemnification Procedure; Other Rights

9

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

FORCE MAJEURE

 

 

 

Section 6.1

General

9

Section 6.2

Notice

9

Section 6.3

Subcontractors; Fees

9

Section 6.4

Limitations

9

 

 

 

ARTICLE VII

 

TERM AND TERMINATION

 

 

 

Section 7.1

Term of Services

9

Section 7.2

Term and Termination of Agreement

10

 

 

 

ARTICLE VIII

 

CONFIDENTIALITY

 

 

 

Section 8.1

Confidentiality

10

Section 8.2

System Security

10

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

Section 9.1

Further Assurances

11

Section 9.2

Amendments and Waivers

11

Section 9.3

Entire Agreement

11

Section 9.4

Third-Party Beneficiaries

11

Section 9.5

Notices

12

Section 9.6

Counterparts; Electronic Delivery

12

Section 9.7

Severability

12

Section 9.8

Assignability; Binding Effect

12

Section 9.9

Governing Law

12

Section 9.10

Construction

12

Section 9.11

Performance

12

Section 9.12

Title and Headings

13

Section 9.13

Exhibits

13

 

 

 

Exhibit A – Services

 

 

ii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (as the same may be amended or supplemented
from time to time, this “Agreement”) is entered into as of October 31, 2013, by
and between United Online, Inc., a Delaware corporation (“United Online”), and
FTD Companies, Inc., a Delaware corporation (“FTD”).  United Online and FTD are
sometimes referred to herein individually as a “Party,” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, United Online, acting through its direct and indirect Subsidiaries,
owns and conducts the UOL Businesses and the FTD Business;

 

WHEREAS, United Online and FTD have entered into a Separation and Distribution
Agreement, dated as of the date hereof (the “Separation Agreement”), pursuant to
which United Online will be separated into two independent publicly-traded
companies:  (a) FTD, which, following consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the FTD Business,
and (b) United Online, which, following the consummation of the transactions
contemplated by the Separation Agreement, will own and conduct the UOL
Businesses;

 

WHEREAS, in connection with the Separation, FTD desires to procure certain
services from United Online, and United Online is willing to provide such
services to FTD, during a transition period commencing on the Distribution Date,
on the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, each Party desires to set forth in this Agreement the principal terms
and conditions pursuant to which it will provide or receive such services; and

 

WHEREAS, the execution of this Agreement by the Parties is a condition precedent
to the consummation of the transactions contemplated by the Separation
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1            Certain Definitions.  Capitalized terms used but not
defined in this Agreement shall have the respective meanings ascribed to such
terms in the Separation Agreement.  As used in this Agreement (including in
Exhibit A), the following capitalized terms shall have the following meanings,
applicable both to the singular and the plural forms of the terms described:

 

“Additional Interest” has the meaning set forth in Section 3.3(b).

 

“Additional Services” has the meaning set forth in Section 2.2.

 

“Additional Third-Party Providers” has the meaning set forth in Section 2.4(b).

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Agreement Dispute” has the meaning set forth in the Separation Agreement.

 

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended.

 

“Business Days” has the meaning set forth in the Separation Agreement.

 

“Contract” has the meaning set forth in the Separate Agreement.

 

“Distribution” has the meaning set forth in the Separation Agreement.

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

 

“FTD” has the meaning set forth in the preamble to this Agreement.

 

“FTD Business” has the meaning set forth in the Separation Agreement.

 

“FTD Entities” has the meaning set forth in the Separation Agreement.

 

“FTD Indemnitees” has the meaning set forth in the Separation Agreement.

 

“Governmental Authority” has the meaning set forth in the Separation Agreement.

 

“Group” has the meaning set forth in the Separation Agreement.

 

“Known Third-Party Providers” has the meaning set forth in Section 2.4(b).

 

“Law” has the meaning set forth in the Separation Agreement.

 

“Losses” has the meaning set forth in the Separation Agreement.

 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Payment Date” has the meaning set forth in Section 3.3(b).

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Sales Taxes” has the meaning set forth in Section 3.2.

 

“Security Regulations” has the meaning set forth in Section 8.2(a).

 

“Separation” has the meaning set forth in the Separation Agreement.

 

“Separation Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Service Coordinator” has the meaning set forth in Section 2.8.

 

“Service Costs” means the amounts to be paid by FTD to United Online for
Services provided pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Services” means the services identified in Exhibit A.

 

“Subsidiaries” has the meaning set forth in the Separation Agreement.

 

“Systems” has the meaning set forth in Section 8.2(a).

 

“Term” has the meaning set forth in Section 7.2.

 

“Third-Party Products and Services” has the meaning set forth in Section 2.4(a).

 

“Third-Party Providers” has the meaning set forth in Section 2.4(a).

 

“United Online” has the meaning set forth in the preamble to this Agreement.

 

“UOL Businesses” has the meaning set forth in the Separation Agreement.

 

“UOL Entities” has the meaning set forth in the Separation Agreement.

 

“UOL Indemnitees” has the meaning set forth in the Separation Agreement.

 

Section 1.2            Interpretation.  In this Agreement, unless the context
clearly indicates otherwise:

 

(a)           words used in the singular include the plural and words used in
the plural include the singular;

 

(b)           the words “include,” “includes” and “including” shall be deemed to
be followed by the words “without limitation”;

 

(c)           the word “or” shall have the inclusive meaning represented by the
phrase “and/or”;

 

(d)           relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”;

 

(e)           accounting terms used herein shall have the meanings historically
ascribed to them by United Online and its Subsidiaries, including FTD, in its
and their internal accounting and financial policies and procedures in effect
immediately prior to the date of this Agreement;

 

(f)            all references herein to Articles, Sections, paragraphs,
subparagraphs, clauses or Exhibits shall be deemed references to Articles,
Sections, paragraphs, subparagraphs or clauses of, or Exhibits to, this
Agreement;

 

(g)           reference to any agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement;

 

(h)           reference to any Law means such Law (including any and all
rules and regulations promulgated thereunder) as amended, modified, codified or
reenacted, in whole or in part, and in effect at the time of determining
compliance or applicability;

 

3

--------------------------------------------------------------------------------


 

(i)            references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement; a reference to such Person’s “Subsidiaries” shall be deemed to
mean such Person’s Subsidiaries following the Distribution, and any reference to
a third party shall be deemed to mean a Person who is not a Party or a
Subsidiary of a Party;

 

(j)            if there is any conflict between the provisions of the main body
of this Agreement and Exhibit A, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in Exhibit A;

 

(k)           if there is any conflict between the provisions of this Agreement
and the Separation Agreement, the provisions of this Agreement shall control
(but only with respect to the subject matter hereof) unless explicitly stated
otherwise herein; and

 

(l)            any portion of this Agreement obligating a Party to take any
action or to refrain from taking any action, as the case may be, shall mean that
such Party shall also be obligated to cause its relevant Subsidiaries to take
such action or to refrain from taking such action, as the case may be.

 

ARTICLE II

 

SERVICES

 

Section 2.1            Services.

 

(a)         Except as otherwise set forth in Exhibit A, United Online shall use
commercially reasonable efforts to provide (or to cause another applicable
member of the UOL Entities to provide) to FTD (or another applicable member of
the FTD Entities) each Service in a manner, scope, nature, timeliness and
quality consistent with the manner, scope, nature, timeliness and quality in
which such Service (i) was provided to FTD (or such other applicable member of
the FTD Entities) prior to the Distribution Date by United Online (or such other
applicable member of the UOL Entities) and (ii) is provided after the
Distribution Date by United Online (or such other applicable member of the UOL
Entities) for its own business.

 

(b)         For those services provided to FTD prior to the Distribution Date,
FTD shall use the Services for substantially the same purposes and in
substantially the same manner (including as to volume, amount, level or
frequency, as applicable) as such services have been used immediately prior to
the Distribution Date; provided that Exhibit A shall control the scope of and
any limitation on the Services to be provided (to the extent set forth therein)
including any Services that were not previously provided to FTD prior to the
Distribution Date, unless otherwise agreed in writing.

 

(c)           FTD agrees to use commercially reasonable efforts to reduce or
eliminate its dependency on the Services as soon as reasonably practicable.

 

Section 2.2            Additional Services.  If FTD reasonably determines that
additional transition services not listed in Exhibit A are necessary to conduct
the FTD Business after the Distribution Date, FTD shall provide written notice
to United Online requesting United Online (i) to provide additional (including
as to volume, amount, level or frequency, as applicable) or different services
which United Online is not expressly obligated to provide under this Agreement
if such services are of the type and scope provided by any member of the UOL
Entities (including any employee of any member of the UOL Entities) for FTD
prior to the Distribution Date, or (ii) expand the scope of any Service (such
additional or expanded services, the “Additional Services”).  United Online
shall consider such request in

 

4

--------------------------------------------------------------------------------


 

good faith and shall use commercially reasonable efforts to provide any such
Additional Service; provided that no member of the UOL Entities shall be
obligated to perform any Additional Services if such member, in its reasonable
judgment, does not have adequate resources to perform such Additional Services
or if the provision of such Additional Services would interfere with the
operation of the UOL Businesses.  United Online shall notify FTD within ten
(10) calendar days of receipt of such request as to whether it will or will not
provide the Additional Services.  If United Online agrees to provide Additional
Services pursuant to this Section 2.3, then the Parties shall in good faith
negotiate the terms of a supplement to Exhibit A which will describe in
reasonable detail the service, project scope, term, price and payment terms to
be charged for each Additional Service.  Once agreed to in writing, the
supplement to Exhibit A shall be deemed part of this Agreement as of such date,
and the Additional Services shall be deemed “Services” provided hereunder, in
each case subject to the terms and conditions of this Agreement.

 

Section 2.3            No Violations.  Notwithstanding anything to the contrary
in this Agreement, neither Party (nor any member of its respective Group) shall
be required to perform Services hereunder or to take any actions relating
thereto that conflict with or violate any applicable Law or any Contract,
sublicense, authorization, certification or permit.

 

Section 2.4            Third-Party Providers.

 

(a)           Each Party shall use commercially reasonable efforts to obtain any
required consents, licenses or approvals of the providers (“Third-Party
Providers”) of any products or services required to be used in providing any
Services pursuant to this Agreement (“Third-Party Products and Services”).  The
Parties understand and agree that provision of any Services requiring the use of
any Third-Party Products and Services shall be subject to receipt of any
required consents, licenses or approvals of the applicable Third-Party
Providers.

 

(b)           With respect to each Service, (i) FTD hereby consents to United
Online’s use of any Third-Party Provider(s) named in Exhibit A with respect to
such Service (“Known Third-Party Providers”) and (ii) if, after the date of this
Agreement, United Online reasonably determines that it requires the use of
Third-Party Providers in addition to the Known Third-Party Providers
(“Additional Third-Party Providers”) in providing such Service, the use of such
Additional Third-Party Providers shall require the written consent of FTD’s
Service Coordinator and, subject to Section 2.4(c), such consent will not be
unreasonably withheld, conditioned or delayed.

 

(c)           Notwithstanding the foregoing, in those instances in which the use
of Third-Party Products and Services will require payment of additional
consideration by FTD and the payment of such additional consideration is not
contemplated by this Agreement (including Exhibit A) or has not been previously
agreed by the Parties, then (i) United Online will provide FTD with ten
(10) calendar days’ prior written notice detailing the amount of such additional
consideration and (ii) FTD will then have the option to (A) procure its own
Third Party Products and Services at its own expense or (B) authorize United
Online to incur the required additional consideration on its behalf and at FTD’s
expense and such additional consideration will be deemed a Service Cost under
this Agreement.

 

Section 2.5            Independent Contractor.  United Online (and each
applicable member of the UOL Entities) shall act under this Agreement solely as
an independent contractor, and not as an agent, of FTD (and each applicable
member of the FTD Entities).

 

Section 2.6            Employees and Representatives.  Unless otherwise agreed
in writing, each employee and representative of United Online (or a member of
the UOL Entities) that provides Services to FTD (or a member of the FTD
Entities) pursuant to this Agreement shall (a) be deemed for all

 

5

--------------------------------------------------------------------------------


 

purposes to be an employee or representative of United Online (or such member of
the UOL Entities) and not an employee or representative of FTD (or such member
of the FTD Entities) and (b) be under the direction, control and supervision of
United Online (or such member of the UOL Entities), and United Online (or such
member of the UOL Entities) shall have the sole right to exercise all authority
with respect to the employment (including termination of employment) and
assignment of such employee or representative and shall have the sole
responsibility to pay for all personnel and other related expenses, including
salary or wages, of such employee or representative.  For the sake of clarity,
United Online (or the applicable member of the UOL Entities) shall have no
obligation to ensure that the same individuals who have historically performed
particular Services will continue to perform such Services hereunder, and United
Online (or the applicable member of the UOL Entities) shall in its sole
discretion determine the appropriate individuals to assign to particular
Services, including, without limitation, the appropriate level of seniority and
supervision required therefor.

 

Section 2.7            Access.  FTD shall provide (or cause any applicable
member of the FTD Entities to provide) United Online (or any applicable member
of the UOL Entities) such reasonable access to the employees, representatives,
facilities and books and records of FTD (or such member of the FTD Entities) as
United Online (or such member of the UOL Entities) shall reasonably request in
order to enable United Online (or such member of the UOL Entities) to provide
any Service required under this Agreement.  For the sake of clarity, such access
will include, without limitation, FTD’s providing virtual private network (or
VPN) access or establishing active accounts for the applicable employees of the
UOL Entities who will be providing Corporate Services (described in Exhibit A). 
Any member of the UOL Entities receiving access pursuant to this Section 2.7
must conform with the confidentiality and security provisions in Article VIII,
as applicable.  FTD shall be solely responsible for terminating such access as
soon as the applicable Services for which such access was required have ceased
or such access is no longer needed in order for the Services to be provided.

 

Section 2.8            Service Coordinators; Disputes.  Each Party shall appoint
a representative to act as the primary contact with respect to the provision of
the Services (each such person, a “Service Coordinator”).  The initial Service
Coordinator for FTD shall be Scott Levin, and the initial Service Coordinator
for United Online shall be Charles B. Ammann.  The Service Coordinators shall
meet as expeditiously as possible to resolve any dispute under this Agreement
(including, but not limited to, any disputes relating to payments under
Article III), and any dispute that is not resolved by the Service Coordinators
within thirty (30) calendar days shall be deemed an Agreement Dispute under the
Separation Agreement and shall be resolved in accordance with the dispute
resolution procedures set forth in Article X of the Separation Agreement.  Each
Party may treat an act of the other Party’s Service Coordinator as being
authorized by such other Party without inquiring whether such Service
Coordinator had authority to so act; provided that no Service Coordinator shall
have authority to amend this Agreement.  Each Party shall advise the other Party
promptly in writing of any change in its respective Service Coordinator, setting
forth the name of the replacement Service Coordinator, and stating that the
replacement Service Coordinator is authorized to act for such Party in
accordance with this Section 2.8.

 

ARTICLE III

 

PAYMENT

 

Section 3.1            Pricing.  Each Service provided by United Online (or
another applicable member of the UOL Entities) shall be charged to FTD at the
fees for such Service determined in accordance with Exhibit A, and the Service
Costs shall be payable by FTD in the manner set forth in Section 3.3.

 

6

--------------------------------------------------------------------------------

 


 

Section 3.2            Taxes.  The Parties acknowledge that fees charged for
Services may be subject to goods and service taxes, value added taxes, sales
taxes or similar taxes (collectively, “Sales Taxes”).  With respect to each
Service provided under this Agreement, (a) United Online shall be liable for
reporting and paying the Sales Taxes or any other applicable taxes imposed on
fees received for providing such Service and (b) FTD shall reimburse United
Online for the amount of such taxes paid on fees received for providing such
Service.  FTD shall be liable for any applicable use taxes imposed on Services
received.

 

Section 3.3            Billing and Payment.

 

(a)           Within fifteen (15) calendar days after the end of each month,
United Online will invoice FTD for the applicable Service Costs on a monthly
basis, in arrears, for the prior month just ended.  The invoice shall set forth
for the period covered by such invoice (i) the type of Services rendered,
(ii) the Service Costs for each type of Service provided, and (iii) the hours
performed for the Services (based on 30 minute increments).

 

(b)           FTD agrees to pay all of the Service Costs on or before thirty
(30) calendar days after the date on which an invoice for Service Costs is
delivered to FTD (the “Payment Date”) by check or wire transfer of immediately
available funds to an account designated in writing from time to time by United
Online; provided that the Parties may agree to a net amount owed by one Party to
the other.  If a Party fails to pay any monthly payment on or before the Payment
Date, such Party shall be obligated to pay, in addition to the amount due
pursuant to such invoice, interest on such amount at a rate per annum equal to
5% (“Additional Interest”); provided that if the Parties agree to a net amount
owed by one Party to the other with respect to Service Costs in any monthly
period, the Party to whom such net amount is owed shall not be liable for
Additional Interest.  Unless otherwise agreed in writing between the Parties,
all payments made pursuant to this Agreement shall be made in U.S. dollars.

 

(c)           Notwithstanding the foregoing, if a Party in good faith disputes
any invoiced charge, payment of such charge shall be made only after mutual
resolution of such dispute.  Each Party agrees to notify the other Party
promptly, and in no event later than the relevant Payment Date, of any disputed
charge. The respective Service Coordinators for each Party shall review any
dispute. Additional Interest shall not accrue on any amount in dispute, and no
default shall be alleged until after the relevant Payment Date.

 

(d)           During the term of this Agreement, pursuant to Section 2.7, each
Party shall keep such books, records and accounts as are reasonably necessary to
verify the calculation of the fees and related expense for Services provided
hereunder.  Each Party shall provide documentation supporting any amounts
invoiced pursuant to this Section 3.3 as the other Party may from time to time
reasonably request.  Each Party shall have the right to review such books,
records and accounts at any time during normal business hours upon reasonable
written notice, and each Party agrees to conduct any such review in a manner so
as not to unreasonably interfere with the other Party’s normal business
operations.

 

Section 3.4            Estimates.  Upon reasonable request, each Party will
cooperate with the other Party with respect to providing a good faith estimate
of Service Costs for the following quarter (and in the case of SOX Assistance
Services and Payroll Processing Services, for the 2014 fiscal year) based on the
level of Services then requested (it being understood, however, that any such
estimate shall not be deemed to establish a limitation on the maximum amount of
Service Costs that may be billed for the applicable Services).

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

Section 4.1            Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.1,
FTD ACKNOWLEDGES AND AGREES THAT UNITED ONLINE (AND EACH MEMBER OF THE UOL
ENTITIES) MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTIES OF ANY KIND,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY SERVICES PROVIDED HEREUNDER.

 

Section 4.2            As Is; Where Is.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE SERVICES (AND ANY RELATED PRODUCTS) TO BE PROVIDED UNDER THIS
AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS.

 

ARTICLE V

 

INDEMNIFICATION; LIMITATION OF LIABILITY

 

Section 5.1            Indemnification by FTD.  FTD, and on behalf of each
member of the FTD Entities, hereby agrees to indemnify, defend and hold harmless
the UOL Indemnitees from and against any and all Losses relating to, arising out
of or resulting from FTD’s gross negligence or willful misconduct in the
performance of its obligations hereunder, or material breach of this Agreement,
other than to the extent such Losses are attributable to the gross negligence,
willful misconduct or material breach of this Agreement by any member of the UOL
Entities.

 

Section 5.2            Indemnification by United Online.  United Online, and on
behalf of each member of the UOL Entities, hereby agrees to indemnify, defend
and hold harmless the FTD Indemnitees from and against any and all Losses
relating to, arising out of or resulting from United Online’s gross negligence
or willful misconduct in the performance of its obligations hereunder, or
material breach of this Agreement, other than to the extent such Losses are
attributable to the gross negligence, willful misconduct or material breach of
this Agreement by any member of the FTD Entities.

 

Section 5.3            Limitation of Liability.

 

(a)           IN NO EVENT SHALL ANY PARTY, NOR ANY MEMBER OF ITS GROUP, NOR ANY
DIRECTOR, OFFICER, MANAGER, EMPLOYEE OR AGENT THEREOF, BE LIABLE, WHETHER IN
CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE TO
THE OTHER PARTY (OR ANY UOL INDEMNITEES OR FTD INDEMNITEES, AS APPLICABLE) FOR
ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE
DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES) AS A RESULT OF ANY
BREACH, PERFORMANCE OR NON-PERFORMANCE BY SUCH PERSON UNDER THIS AGREEMENT,
WHETHER OR NOT SUCH PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
EXCEPT TO THE EXTENT ANY SUCH AMOUNT IS PAID TO A THIRD PARTY BY THE INDEMNIFIED
PARTY OR ANY OF ITS AFFILIATES.

 

(b)           EACH GROUP’S TOTAL LIABILITY TO THE OTHER GROUP UNDER THIS
AGREEMENT FOR ANY CLAIM SHALL NOT EXCEED, IN THE AGGREGATE, AN AMOUNT EQUAL TO
THE TOTAL AMOUNT PAID FOR SERVICES UNDER THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 

Section 5.4            Indemnification Procedure; Other Rights.  All claims for
indemnification pursuant to Section 5.1 or Section 5.2 shall be made in
accordance with the procedures set forth in Article IX of the Separation
Agreement and shall be subject to Article IX of the Separation Agreement.

 

ARTICLE VI

 

FORCE MAJEURE

 

Section 6.1            General.  If United Online (or any member of the UOL
Entities) is prevented from or delayed in complying, in whole or in part, with
any of the terms or provisions of this Agreement by reason of fire, flood,
storm, earthquake, strike, walkout, lockout or other labor trouble or shortage,
delays by unaffiliated suppliers or carriers, shortages of fuel, power, raw
materials or components, equipment failure, any law, order, proclamation,
regulation, ordinance, demand, seizure or requirement of any Governmental
Authority, riot, civil commotion, war, rebellion, act of terrorism, nuclear or
other accident, explosion, casualty, pandemic, act of God, or act, omission or
delay in acting by any Governmental Authority or by FTD (or any member of the
FTD Entities) or any other cause, whether or not of a class or kind listed in
this sentence, which is beyond the reasonable control of United Online (or any
other applicable member of the UOL Entities), then upon notice to FTD pursuant
to Section 6.2, the affected provisions and/or other requirements of this
Agreement shall be suspended during the period of such disability and, unless
otherwise set forth herein to the contrary, United Online (and any applicable
member of the UOL Entities) shall have no liability to FTD (or any member of the
FTD Entities) in connection therewith.

 

Section 6.2            Notice.  Upon becoming aware of a disability causing a
delay in the performance or preventing performance of any Services to be
provided by United Online (or another member of the UOL Entities) under this
Agreement, United Online shall promptly notify FTD in writing (which may be in
the form of an email message) of the existence of such disability and the
anticipated duration of the disability.

 

Section 6.3            Subcontractors; Fees.  FTD shall have the right, but not
the obligation, to hire or engage one or more subcontractors to perform the
Services affected by the disability for the duration of the period during which
such disability delays or prevents the performance of such Services by United
Online.

 

Section 6.4            Limitations.  Each Party shall use its commercially
reasonable efforts to promptly remove any disability under Section 6.1 as soon
as possible; provided that nothing in this Article VI will be construed to
require the settlement of any lawsuit or other legal proceeding, strike,
walkout, lockout or other labor dispute on terms which, in the reasonable
judgment of the affected Party, are contrary to its interest.  It is understood
that the settlement of a lawsuit or other legal proceeding, strike, walkout,
lockout or other labor dispute will be entirely within the discretion of the
affected Party.

 

ARTICLE VII

 

TERM AND TERMINATION

 

Section 7.1            Term of Services.  Subject to the penultimate sentence of
Section 7.2 and except as otherwise set forth in Exhibit A, each of the Services
shall be provided for the term specified in Section 7.2; provided that FTD shall
have the right to terminate one or more of the Services that it receives under
this Agreement at the end of a designated month by giving United Online at least
thirty (30) days’ prior written notice of such termination.  Except as otherwise
agreed, each Service may only be terminated in whole, and partial termination of
a Service shall not be permitted without the prior approval

 

9

--------------------------------------------------------------------------------


 

of United Online, such approval not to be unreasonably withheld or delayed.  The
Parties shall cooperate with each other in good faith in their efforts to
reasonably effect early termination of Services, including, where applicable,
partial termination, and to agree in good faith upon appropriate reduction of
the charges hereunder in connection with such early termination.  The Parties
acknowledge and agree that each Service shall terminate as of the termination
date therefor specified in this Agreement, even if the particular Service may
not have been completed by such date or if there may be ongoing requirements
that extend beyond such date.

 

Section 7.2            Term and Termination of Agreement.  This Agreement shall
terminate upon the earlier of (a) the cessation of all Services pursuant to
Section 7.1 or (b) the one year anniversary of the Distribution Date; provided
that Articles III, IV, V and VIII shall survive the termination of this
Agreement, and any such termination shall not affect any payment obligation for
Services rendered prior to termination.  Notwithstanding the foregoing:  (i) the
Parties may terminate this Agreement by mutual written consent and (ii) the
Parties each reserve the right to immediately terminate this Agreement by
written notice to the other Party in the event that such other Party shall have
(A) applied for or consented to the appointment of a receiver, trustee or
liquidator; (B) admitted in writing an inability to pay debts as they mature;
(C) made a general assignment for the benefit of creditors; or (D) filed a
voluntary petition, or have filed against it a petition, for an order of relief
under the Bankruptcy Code.  The period from the Distribution Date to the date of
termination of this Agreement in accordance with this Section 7.2 is referred to
as the “Term.”

 

ARTICLE VIII

 

CONFIDENTIALITY

 

Section 8.1            Confidentiality.  Each Party agrees that the specific
terms and conditions of this Agreement and any information conveyed or otherwise
received by or on behalf of a Party in conjunction herewith shall be
Confidential Information subject to the confidentiality provisions (and
exceptions thereto) set forth in Section 8.7 of the Separation Agreement.

 

Section 8.2            System Security.

 

(a)           If a Party hereunder (or a subsidiary of such Party) (the
“Accessing Party”) is given access to the computer systems or software
(collectively, “Systems”) of the other Party (or a subsidiary of such other
Party) in connection with the provision or receipt of a Service, the Accessing
Party shall comply (or cause its subsidiary to comply) with all of the system
security policies, procedures and requirements (collectively, “Security
Regulations”) of the other Party (or the subsidiary of such other Party), and
shall not (or shall cause its subsidiary not to) tamper with, compromise or
circumvent any security or audit measures employed by the other Party (or the
subsidiary of such other Party).  The Accessing Party shall (or shall cause its
subsidiary to) access and use only those Systems of the other Party (or a
subsidiary of such other Party) for which it has been granted the right to
access and use, it being understood that the other Party shall be solely
responsible for terminating the Accessing Party’s (or its subsidiary’s) access
as soon as the applicable Services for which such access was required have
ceased or such access is no longer needed in order for the Services to be
provided or received by the Accessing Party.

 

(b)           The Accessing Party shall use commercially reasonable efforts to
ensure that only those of its personnel (or the personnel of its subsidiary) who
are specifically authorized to have access to the other Party’s Systems (or the
Systems of a subsidiary of such other Party) gain such access, and use
commercially reasonable efforts to prevent unauthorized access, use,
destruction, alteration or

 

10

--------------------------------------------------------------------------------


 

loss of information contained therein, including notifying its personnel (or the
personnel of its subsidiary) of the restrictions set forth in this Agreement and
of the other Party’s Security Regulations.

 

(c)           The Parties shall cooperate in performing a quarterly review of
access to each other’s Systems to confirm that the list of personnel and access
of such personnel to such Systems is appropriate.  Each Party shall be solely
responsible for terminating the other Party’s access as soon as the applicable
Services for which such access was required have ceased or such access is no
longer needed in order for the Services to be provided or received by the
Accessing Party.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1            Further Assurances.  Subject to the limitations or other
provisions of this Agreement, (a) each Party shall, and shall cause the other
members of its Group to, use commercially reasonable efforts (subject to, and in
accordance with applicable Law) to take promptly, or cause to be taken promptly,
all actions, and to do promptly, or cause to be done promptly, and to assist and
cooperate with the other Party in doing, all things reasonably necessary, proper
or advisable to carry out the intent and purposes of this Agreement, including
using commercially reasonable efforts to perform all covenants and agreements
herein applicable to such Party or any member of its Group and (b) neither Party
will, nor will either Party allow any other member of its Group to, without the
prior written consent of the other Party, take any action which would reasonably
be expected to prevent or materially impede, interfere with or delay the
provision of any Services hereunder during the Term.  Without limiting the
generality of the foregoing, where the cooperation of third parties would be
necessary in order for a Party to completely fulfill its obligations under this
Agreement, such Party shall use commercially reasonable efforts to cause such
third parties to provide such cooperation.

 

Section 9.2            Amendments and Waivers.

 

(a)           Subject to Section 11.1 of the Separation Agreement, this
Agreement may be amended, modified or supplemented only by an agreement in
writing signed by both Parties.

 

(b)           Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party entitled to the benefit
thereof and any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized
representative of such Party.  No delay or failure in exercising any right,
power or remedy hereunder shall affect or operate as a waiver thereof; nor shall
any single or partial exercise thereof or any abandonment or discontinuance of
steps to enforce such a right, power or remedy preclude any further exercise
thereof or of any other right, power or remedy.  The rights and remedies
hereunder are cumulative and not exclusive of any rights or remedies that either
Party would otherwise have.

 

Section 9.3            Entire Agreement.  This Agreement, the Separation
Agreement, the other Ancillary Agreements and the Exhibits and Schedules
attached hereto and thereto, constitute the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all prior written
and oral and all contemporaneous oral agreements and understandings with respect
to the subject matter hereof.

 

Section 9.4            Third-Party Beneficiaries.  Except as provided in
Article V relating to Indemnitees, this Agreement is solely for the benefit of
the Parties and shall not be deemed to confer upon third parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 9.5            Notices.  All notices, requests, permissions, waivers and
other communications hereunder shall be provided in accordance with the
provisions of Section 12.11 of the Separation Agreement.

 

Section 9.6            Counterparts; Electronic Delivery.  This Agreement may be
executed in multiple counterparts, each of which when executed shall be deemed
to be an original, but all of which together shall constitute one and the same
agreement.  Execution and delivery of this Agreement or any other documents
pursuant to this Agreement by facsimile or other electronic means shall be
deemed to be, and shall have the same legal effect as, execution by an original
signature and delivery in person.

 

Section 9.7            Severability.  If any term or other provision of this
Agreement or the Exhibits attached hereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the court, administrative agency or
arbitrator shall interpret this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible. 
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

Section 9.8            Assignability; Binding Effect.  Except as otherwise
expressly provided in this Agreement, neither Party may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, and any attempt to assign this Agreement without such consent shall
be void and of no effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

Section 9.9           Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction.

 

Section 9.10          Construction.  This Agreement shall be construed as if
jointly drafted by the Parties, and no rule of construction or strict
interpretation shall be applied against either Party.  The Parties represent
that this Agreement is entered into with full consideration of any and all
rights which the Parties may have.  The Parties have relied upon their own
knowledge and judgment and upon the advice of the attorneys of their choosing. 
The Parties have had access to independent legal advice, have conducted such
investigations they and their counsel thought appropriate, and have consulted
with such other independent advisors as they and their counsel deemed
appropriate regarding this Agreement and their rights and asserted rights in
connection therewith.  The Parties are not relying upon any representations or
statements made by the other Party, or such other Party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement. 
The Parties are not relying upon a legal duty, if one exists, on the part of the
other Party (or such other Party’s employees, agents, representatives or
attorneys) to disclose any information in connection with the execution of this
Agreement or its preparation, it being expressly understood that neither Party
shall ever assert any failure to disclose information on the part of the other
Party as a ground for challenging this Agreement.

 

Section 9.11          Performance.  Each Party shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such Party.

 

12

--------------------------------------------------------------------------------


 

Section 9.12          Title and Headings.  Titles and headings to Sections and
Articles are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

 

Section 9.13          Exhibits.  The Exhibits attached hereto are incorporated
herein by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be signed by their authorized representatives as of the date first above
written.

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

/s/ Neil P. Edwards

 

 

Name: 

Neil P. Edwards

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

FTD COMPANIES, INC.

 

 

 

 

 

By: 

/s/ Becky Sheehan

 

 

Name: 

Becky Sheehan

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

UNITED ONLINE SERVICES

 

United Online agrees to provide (or cause another applicable member of the UOL
Entities to provide) to FTD (or another applicable member of the FTD Entities)
the following services (the “Services”).

 

A.            OPERATIONS SERVICES

 

1.     Services.  The operations services to be provided by United Online to FTD
(the “Operations Services”) are as follows:

 

a.     Systems Administration.  This Service entails ongoing management
(including account and DNS management), training and assistance in
troubleshooting the following: FTD’s florist and consumer websites; Oracle EBS
application (as defined below); Longview application; Clarity application; and
the Solaris, Linux (RedHat Enterprise and CentOS) and Microsoft Windows Server
operating systems (collectively, the “Covered Systems”). Ongoing management
services include management of hardware, database administration, software
maintenance, and physical access to the datacenters.

 

b.     Network Administration.  This Service entails ongoing management,
training and assistance in troubleshooting the network components used by the
Covered Systems. This Service covers equipment, such as routers, switches,
load-balancers, and firewall devices for both physical and virtual private
networks used to connect FTD’s networks to United Online’s networks for the
provision of other Services herein, as well as Internet backbone connectivity
and intra-office connectivity.  Ongoing management services include management
of network hardware and software maintenance.

 

c.     Video Conferencing.  This Service entails permitting FTD’s use of United
Online’s video conference appliance which enables multi-site video conferencing.

 

d.     [REDACTED] Feeds.  If United Online receives from [REDACTED] files
generated by FTD’s use of [REDACTED] corporate credit cards and related
accounts, pursuant to this Service, United Online will forward such files to an
FTP server designated by FTD.

 

e.     Secure Meeting. This Service entails permitting FTD’s use of United
Online’s screen-sharing and webinar-hosting services known as “Secure Meeting”.

 

2.     Fees and Expenses.

 

a.     Service Costs for Operations Services will be based on the following
blended rates:

 

·      employees with a title of “Senior Vice President” or above, at the hourly
rate of [REDACTED];

 

·      employees with a title of “Vice President”, at the hourly rate of
[REDACTED]; and

 

·      other employees, at the hourly rate of [REDACTED].

 

A-1

--------------------------------------------------------------------------------


 

b.     In addition to Service Costs based on employee time determined pursuant
to the above Section A.2.a. of this Exhibit A, Service Costs for the Video
Conference Service described in the above Section A.1.c. of this Exhibit A will
include a flat fee of [REDACTED] per month.

 

c.     In addition to Service Costs based on employee time determined pursuant
to the above Section A.2.a. of this Exhibit A, Service Costs for the Secure
Meeting Service described in the above Section A.1.e. of this Exhibit A will
include a flat fee of [REDACTED] per month.

 

d.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

e.     Operations Services performed by a subcontractor or outside service
provider on FTD’s behalf, will be billed directly to FTD.  FTD acknowledges that
[REDACTED] may provide services to FTD related to the Operations Services
provided hereunder and FTD will be solely responsible for the payment of
[REDACTED] for any such services.

 

3.     Termination.  United Online will cease providing Operations Services on
December 31, 2013, unless such Services are earlier terminated by FTD.

 

4.     Known Third-Party Providers.  The following are Known Third-Party
Providers for the Operations Services:

 

a.     [REDACTED] (pursuant to FTD’s agreement therewith);

 

b.     [REDACTED] (pursuant to FTD’s agreement therewith);

 

c.     [REDACTED] (pursuant to FTD’s agreement therewith); and

 

d.     [REDACTED] (through November 30, 2013, to the extent FTD is relying on
United Online for network connectivity).

 

B.            APPLICATIONS SERVICES

 

1.     Services.  The applications services to be provided by United Online to
FTD (the “Applications Services”) are as follows:

 

a.     Oracle Applications.  For purposes of this Agreement, the Oracle
Applications for managing business information (namely, HR, SSHR, iExpense, AP,
OTL, and GL) are collectively referred to as “Oracle EBS.” Prior to, or
immediately after, the Distribution Date, FTD will have its own instance of the
Oracle EBS applications populated with FTD-specific data. The Services entail
maintenance, software patching and user training for FTD’s Oracle EBS
applications.

 

b.     Longview and Clarity Applications.  The Service entails assisting FTD
with questions regarding United Online’s Longview and Clarity applications.  For
the sake of clarity, FTD acknowledges and agrees that United Online’s personnel
are not required to respond beyond their general understanding of United
Online’s Longview and Clarity applications, FTD will not rely on any information
provided by United Online’s personnel with respect

 

A-2

--------------------------------------------------------------------------------


 

thereto, and United Online will not be responsible for any information that was
provided or omitted in any such personnel’s response to questions hereunder.

 

2.     Fees and Expenses.

 

a.     Service Costs for Applications Services will be based on the following
blended rates:

 

·      employees in the Technology department with a title of “Senior Vice
President” or above, at the hourly rate of [REDACTED];

 

·      employees in the Technology department with a title of “Vice President”,
at the hourly rate of [REDACTED];

 

·      other employees in the Technology department, at the hourly rate of
[REDACTED];

 

·      employees in the Human Resources department with a title of “Director”,
at the hourly rate of [REDACTED]; and

 

·      other employees in the Human Resources department, at the hourly rate of
[REDACTED].

 

b.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

3.     Termination.  United Online will cease providing Longview and Clarity
Applications Services on December 31, 2013, and Oracle Applications Services on
January 31, 2014, in each case, unless earlier terminated by FTD.

 

C.            CORPORATE SERVICES

 

1.     Services.  The following services will be provided by United Online to
FTD (collectively, the “Corporate Services”):

 

a.     Payroll processing. The Service entails providing payroll processing
services through United Online’s ADP platform for FTD’s U.S. employees. United
Online may assist with FTD’s implementation of FTD’s separate ADP platform but
United Online shall not be obligated to do so.

 

b.     Stock plan administration. The Service entails providing stock plan
administration services for FTD’s equity grants and employee stock purchase
program.  United Online may assist with FTD’s implementation of FTD’s separate
Fidelity platform but United Online shall not be obligated to do so.  For the
sake of clarity, such Service does not include accounting-related support,
including, but not limited to, equity reconciliations and calculation of
stock-based compensation.

 

c.     SOX assistance. For the sake of clarity, the Parties acknowledge and
agree that FTD will be responsible for FTD’s overall Sarbanes-Oxley (“SOX”)
compliance efforts and for any management decisions concerning FTD’s SOX
compliance efforts. The SOX Assistance Service entails providing the following:

 

A-3

--------------------------------------------------------------------------------


 

·      completion of control “remediation” testing, year-end/”refresh” control
testing, review of SSAE-16 reports that FTD obtains from specific third-party
service providers, and facilitation of the third quarter and fourth quarter 2013
process owner control self-assessments (the “2013 SOX Assistance Services”);

 

·      assisting FTD’s management in preparing their preliminary 2014 SOX Risk
Assessment (the “Risk Assessment Services”), and assisting FTD management in
identifying their preliminary business units, business processes and IT
applications/systems to be considered “in-scope” for 2014 SOX compliance
purposes (the “Scoping Services”);

 

·      providing and explaining SOX documentation applicable to FTD, including,
but not limited to, process narratives, information technology understanding
documents, risk and control matrices, control testing sheets, and other
materials as mutually agreed upon by the Parties, to the FTD personnel
designated by FTD (the “Document Transition Services”); and

 

·      assisting with screening and selecting employee candidates and potential
service providers (the “Screening Services”).

 

2.     Fees and Expenses.

 

a.     Service Costs for Corporate Services will be based on the following
blended rates:

 

·      payroll processing:

 

(1)           employees with a title of “Vice President” or above, at the hourly
rate of [REDACTED];

 

(2)           employees with a title of “Senior Director”, at the hourly rate of
[REDACTED]; and

 

(3)           other employees, at the hourly rate of [REDACTED];

 

·      stock plan administration:

 

(1)           employees with a title of “Vice President” or above, at the hourly
rate of [REDACTED]; and

 

(2)           other employees, at the hourly rate of [REDACTED];

 

·      SOX assistance:

 

(1)           employees with a title of “Vice President” or above, at the hourly
rate of [REDACTED];

 

(2)           other employees, at the hourly rate of [REDACTED]; and

 

(3)           [REDACTED]consultants, at the hourly rate of [REDACTED] (it being
understood by the Parties that [REDACTED]’s consulting fees for SOX Assistance
Services are currently estimated to not exceed [REDACTED]

 

A-4

--------------------------------------------------------------------------------


 

(not including travel and related expenses), and the Parties agree that if such
estimate later changes such that [REDACTED]’s consulting fees are expected to
exceed [REDACTED], at such time, FTD shall elect either to immediately terminate
the applicable Services or to continue the applicable Services and be
responsible for the additional consulting fees).

 

b.     In addition to Service Costs based on employee time determined pursuant
to the above Section C.2.a. of this Exhibit A, Service Costs for the Payroll
Processing Service will include a flat fee of [REDACTED] per month.

 

c.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

3.     Termination. United Online will cease providing the Corporate Services by
the following dates:

 

·      payroll processing — October 31, 2014;

 

·      stock plan administration — December 31, 2013; and

 

·      SOX assistance — March 31, 2014.

 

4.     Known Third-Party Providers.  The following are Known Third-Party
Providers for the Corporate Services:

 

a.     [REDACTED]

 

b.     [REDACTED]

 

D.            HUMAN RESOURCES SERVICES

 

1.     Services.  The human resources services to be provided by United Online
to FTD (the “HR Services”) are as follows:

 

a.     Oracle HRMS.  The Service entails providing administration of the human
resources information system known as Oracle HRMS, part of the Oracle EBS
applications, and related assistance upon reasonable request.

 

2.     Fees and Expenses.

 

a.     Service Costs for Human Resources Services will be based on the following
blended rates:

 

·      employees with a title of “Director”, at the hourly rate of [REDACTED];
and

 

·      other employees, at the hourly rate of [REDACTED].

 

b.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

3.     Termination.  United Online will cease providing HR Services on
January 31, 2014, unless earlier terminated by FTD.

 

A-5

--------------------------------------------------------------------------------


 

E.            LEGAL SERVICES

 

1.     Services.  The Service entails consulting with FTD with respect to
contracts or initiatives previously executed or undertaken by FTD or its
subsidiaries upon FTD’s reasonable request (collectively, the “Legal Services”)
and oversight and management of Shared Litigation pursuant to the Separation
Agreement (the “Shared Litigation Services”).  For the sake of clarity, Legal
Services will not include providing legal advice to FTD, including, without
limitation, regarding corporate governance or securities law matters; non-U.S.
law matters; strategic initiatives, such as mergers, acquisitions or
divestitures; or business initiatives, such as new products, services, programs
or fee structures.

 

2.     Fees and Expenses.

 

a.     Service Costs for Legal Services and Shared Litigation Services will be
based on the following blended rates:

 

·      employees with a title of “Executive Vice President”, at the hourly rate
of [REDACTED];

 

·      employees with a title of “Senior Vice President”, at the hourly rate of
[REDACTED]; and

 

·      employees with a title of “Vice President”, at the hourly rate of
[REDACTED].

 

b.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

c.     Legal Services and Shared Litigation Services provided by outside counsel
on FTD’s behalf, will be billed directly to FTD where feasible; otherwise, the
compensation or consideration for Legal Services provided by outside counsel
will be allocated in good faith to FTD in the exercise of United Online’s
reasonable discretion and based on the billing statement entries where available
and the compensation or consideration for Shared Litigation Services provided by
outside counsel will be allocated in accordance with the Separation Agreement.

 

3.     Termination.  United Online will cease providing Legal Services on
December 31, 2013, unless earlier terminated by FTD. United Online will provide
Shared Litigation Services for as long as United Online controls the litigation
and settlement of Shared Litigation under the Separation Agreement and FTD will
not have the right to terminate such Shared Litigation Services.

 

4.     Known Third-Party Providers.  The following are Known Third-Party
Providers for the Legal Services:  List of law firms to be provided to FTD as
soon as reasonably practicable upon request.

 

F.            HYDERABAD SERVICES

 

1.     The Hyderabad Services entail the following:

 

a.     Operations and Facilities. The Service entails providing
facilities-related services, including, without limitation, utilities (such as,
electricity and air conditioning), insurance, network connectivity, telephone
switch, parking, and building security, to the Indian

 

A-6

--------------------------------------------------------------------------------


 

subsidiary of FTD (“FTD India”) in connection with the Sublease of office space
from United Online’s Indian subsidiary (“UOL India”) hereunder.

 

b.     Corporate Services. The Service entails providing general accounting
services, payroll processing services, and human resources services (including
assistance with recruiting) to FTD India, as well as related training of its new
accounting employee.

 

c.     Sublease.  The Service entails providing FTD India with the continued use
of the office space and furniture that was being used by employees of FTD India
as of immediately prior to the India Separation Date (as defined in the
Separation Agreement).  The Parties shall mutually determine how to segregate
employees and operations for security and other reasons.

 

2.     Fees and Expenses.

 

a.     Service Costs for the Hyderabad Services will be based on the following:

 

·      Operations and Facilities Services will equal one-third (1/3) of the
monthly costs incurred by UOL India therefor, plus twenty percent (20%).

 

·      The Corporate Services will equal a flat rate of [REDACTED] per month.

 

·      The Sublease will equal thirty percent (30%) of the monthly rent, plus
twenty percent (20%).

 

b.     Travel and related expenses that are fairly attributable to FTD will be
charged or allocated directly to FTD.

 

3.     Termination.  United Online will (and will cause UOL India to) cease
providing the Corporate Services on December 31, 2013, unless earlier terminated
by FTD or FTD India.  United Online will (and will cause UOL India to) continue
to provide, and FTD or FTD India will continue to pay for, Operations and
Facilities Services and the Sublease through March 31, 2014 or such later
termination date applicable to the subleased office space that will be vacated
by FTD India (even if FTD India elects to relocate to another facility in
advance of the effective termination date for such office space).

 

4.     Known Third-Party Providers.  The following are Known Third-Party
Providers for the Hyderabad Services: the lessors under the lease agreements for
the office space covered by the Sublease.

 

A-7

--------------------------------------------------------------------------------

 